  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


ROBERT WALKER,                        )
                                      )
        Petitioner,                   )
                                      )           CIVIL ACTION NO.
        v.                            )             3:16cv871-MHT
                                      )                 (WO)
UNITED STATES OF AMERICA,             )
                                      )
        Respondent.                   )

                                   OPINION

      Pursuant to 28 U.S.C. § 2255, petitioner filed this

habeas-corpus case.              This lawsuit is now before the

court        on     the   recommendation     of    the   United   States

Magistrate          Judge   that   the    habeas-corpus     request    be

denied.           There are no objections to the recommendation.

After an independent and de novo review of the record,

the     court        concludes     that    the     magistrate     judge’s

recommendation should be adopted.

      An appropriate judgment will be entered.

      DONE, this the 7th day of August, 2019.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
